El Juez Presidente Sr. Hernandez,
emitió la opinión del tribunal.
Francisco Fig-neroa Arroyo y Fidel Román Almodóvar ham presentado a esta Corte Suprema solicitud jurada jiara la expedición de un auto de certiorari al Juez de la Corte de Distrito de Ponce con motivo de procedimientos seguidos por dicha corte en recurso de apelación contra sentencia pro-nunciada por la corte municipal de dicha ciudad en juicio de desahucio promovido por los peticionarios contra José María Arias Ríos. El auto fué expedido y los procedimien-tos lian venido originales a esta corte para su revisión.
*691De esos procedimientos resulta:
(a) Que ante la Corte Municipal de Ponce presentaron demanda Francisco Figueroa Arroyo y Fidel Eomán Almo-dovar contra José María Arias y Eíos para el desahucio de una finca rústica de que los demandantes eran dueños y que el demandado venía poseyendo en arrendamiento por precio de $100 anuales y término de seis años, ya vencido en 11 de julio de 1916.
(b) Que celebrado el juicio, la Corte Municipal de Ponce dictó sentencia en 6 de septiembre de 1916 declarando con lugar la demanda de desahucio y ordenando que el deman-dado desalojara la finca dentro del término de veinte días luego de ser firme la sentencia.
(c) Que contra esa sentencia interpuso José María Arias en 8 de septiembre citado recurso de apelación para ante la Corte de Distrito de Ponce y al día siguiente presentó fianza prestada por Eicardo Arias y Eogelio Pérez Haro, quienes se obligaron a responder a los demandantes de los daños y perjuicios que pudieran sufrir con la apelación hasta la can-tidad de $200 señalada por la corte municipal, habiendo jurado ambos fiadores que eran contribuyentes por bienes raíces al Tesoro Insular por la suma de más de $3 y poseían bienes inmuebles no exentos de ejecución por valor de más de $300.
(d) Que los demandantes mediante moción de 14 de sep-tiembre de 1916 pidieron la nulidad de la fianza prestada, y la corte municipal en 4 de octubre dictó resolución decla-rando con lugar la moción pero concediendo al demandado cinco días a partir de la fecha expresada, 4 de octubre, para prestar fianza en 'debida forma y por la cantidad de $200.
(e) Que habiendo sido radicado por el apelante el récord de apelación en la Corte de Distrito de Ponce, los deman-dantes apelados presentaron moción a dicha corte en 6 de octubre para que se desestimara la apelación por falta de fianza, toda vez que la prestada había sido declarada nula como realmente lo era.
*692(/) Que eu 9 de octubre, o sea, tres días después de radi-cada la anterior moción y treinta y tres días después de pro-nunciada sentencia en el pleito de desahucio, el demandado apelante presentó Hueva fianza prestada por Ricardo Avias Ventura y Joaquín P. Valdivieso, hasta la cantidad de $200, para responder de los daños y perjuicios que a los deman-dantes causara la apelación y para responder además de las costas de la apelación, jurando uno y otro fiador que eran contribuyentes por cantidad mayor de $3 y poseían bienes inmuebles no exentos de ejecución por suma mayor de $300, en cuya fianza figuraba también el apelante José María Arias y Ríos obligándose en concepto de principal deudor.
{§) Que Ia corte por resolución de 24 de octubre de 1916 desestimó la moción a que nos hemos referido en los siguien-tes términos :
“Se trata de una moción del demandante y apelado para que se desestime la apelación.
‘ ‘Del récord del caso aparece lo siguiente: la Corte Municipal de Ponee dictó sentencia de desahucio contra el demandado el día 6 de septiembre de 1916. El demandado apeló de la misma el día 8 del mismo mes. El día 9 del mismo mes el apelante presentó su fianza de apelación por la suma de 200 dollars.
“Siendo defectuosa dicha fianza en algunas partes, el juez de la corte municipal, a petición del demandante, anuló (con fecha 4 de octubre de 1916) dicha fianza; pero concediendo al demandado y apelante cinco días para presentarla en debida forma y por la misma cantidad de 200 dollars.
“Y el día 9 de octubre quedó presentada la fianza en forma, la que fue aprobada por el juez de la corte municipal.
“Entendemos que no se ha causado ningún perjuicio al deman-dante. Antes al contrarío, sus derechos han quedado perfectamente asegurados y se han cumplido los fines perseguidos por el párrafo 2o. de la sección 12 de la Ley de Desahucio.
“Entendemos asimismo que en casos como el presente en que se incurrió en error al confeccionar la fianza, el juez municipal (a pesar de la apelación) tuvo facultad para obtener la subsanación y corrección de dicha fianza. (Rivera et al. v. Tous Soto, Juez de Distrito, 11 D. P. R. 96.)
*693“Y visto el artículo 140 del Código de Enjuiciamiento Civil, la corte por la presente y en bien de la justicia, declara sin lugar la refe-rida moción de desestimación de la apelación. Ponce, P. R., octubre 24 de 1916. (Firmado) D. Sepúlveda, Juez del Distrito.”
Alega la representación de los peticionarios que la Corte ele Distrito de Ponce al dictar la resolución transcrita cometió error:
Io. Al declarar cumplidos los fines perseguidos en el pá-rrafo 2o. de la sección 12 de la Ley de Desahucio.
2o. Al declarar que el juez municipal tuvo facultad para permitir la subsanación y corrección de la fianza que había declarado nula en 4 de octubre de 1916.
3o. Al declarar sin lugar la moción sobre desestimación del recurso por entender aplicable al caso el artículo 140 del Código de Enjuiciamiento Civil.
Examinemos los errores anteriormente apuntados a la luz de la ley aplicable al caso.
La ley de 9 de marzo de 1905 estableciendo el procedi-miento para el desahucio y fijando reglas para apelaciones en esta clase de juicios, en sus secciones 11a y 12a. consigna los siguientes preceptos:
“Sección 11. — Las apelaciones deberán interponerse en el término de cinco días contados desde la fecha de la sentencia.
‘ ‘ Sección 12. — No se admitirá al demandado el recurso de apela-' ción si no consigna en secretaría el importe del precio adeudado hasta la fecha de la sentencia, cuando el desahucio se funde en falta de pago de las cantidades convenidas.
“En cualquier otro caso será requisito indispensable para ejercitar el recurso de apelación por parte del demandado, que éste otorgue fianza, a satisfacción del tribunal, para responder de los daños y per-juicios que puedan irrogarse al demandante, y de las costas de la apelación.
“Tanto la consignación como la fianza de que habla la presente sección deberán quedar formalizadas dentro del término concedido por la apelación.”
La ley es clara y no necesita interpretación.
*694Las apelaciones en los juicios de desaliucio deben inter-ponerse en el término de cinco días contados desde la fecha de la sentencia; y en nn caso como el presente en que el desahucio se funda en el vencimiento del término del arren-damiento, es requisito indispensable para ejercitar el recurso de apelación la prestación de fianza para responder de los daños y perjuicios y de las costas de apelación, cuya fianza debe quedar formalizada dentro del término concedido para la apelación.
La apelación fué interpuesta dentro del término de cinco días marcado por la ley, pero el recurso es ineficaz en derecho por no haberse formalizado la fianza dentro de dicho término a satisfacción del tribunal, pues la fianza primeramente pres-tada dentro del término señalado por la ley fué declarada nula y la segunda fianza se prestó cuando ya había vencido aquel término.
El Juez Municipal de Ponce traspasó los límites de su jurisdicción al dictar la resolución de 4 de octubre de 1916 anulando la fianza prestada y concediendo al demandado cinco días a partir desde aquella fecha para presentar fianza en debida forma y por la cantidad de $200. Permitir la pre-sentación de esa nueva fianza era igual a permitir que la apelación fuera perfeccionada fuera del término fijado por la ley de desahucio, con infracción manifiesta de ella.
No se trata en el presente caso de fianza insuficiente, sino de fianza declarada nula. La segunda fianza que se prestó es nueva y distinta de la primera en sus elementos esenciales.
Y no es de aplicación el artículo 140 del Código de Enjui-ciamiento Civil que se refiere a casos enteramente distintos del presente, como lo revela su simple lectura. Ese artículo no autoriza a ninguna corte para alterar términos jurisdic-cionales. “Los preceptos legales atinentes a la jurisdicción de las cortes como son los relativos al término para inter-poner recurso de apelación, son de aplicación estricta y no
*695están sujetos a la discreción judicial.” Peréz v. Sucesión Collado, 19 D. P. R. 422.
Por las razones expuestas la resolución de la Corte de Distrito de Ponce de 24 de octubre de 1916, que declara sin lugar la moción de desestimación de la apelación contra la sentencia que dictó la corte municipal de dicha ciudad en 6 de septiembre de 1916, debe anularse, devolviéndose el caso a la expresada corte de distrito para ulteriores procedimien-tos que no sean incompatibles con esta opinión.

Con lugar la solicitud y anulada la resolu- ' ción que declara sin lugar la moción de desestimación de apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.